DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/529,139 filed on 8/1/2021. Claim 1-8 were previously pending. Claims 1 and 4-8 were amended in the reply filed on 6/9/2021. Claims 1, 7 and 8 were amended in the reply filed on 10/12/2021. This action is non-final.

Response to Arguments
Regarding Applicant’s argument starting on page 7 regarding claims 1-8: Applicant’s arguments filed with respect to the rejection made under 35 USC § 101 (Alice) have been fully considered, but are not persuasive. Examiner respectfully maintains that the abstract idea conveyed in the independent claims does involve the organization of human activity. Specifically, the claims are directed to interactions regarding business relations between an item provider and an item recipient, and the categorization of this abstract idea as “Certain Methods of Organizing Human Activity” includes commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) (See MPEP § 2106.04(a)(2)(II). 
Applicant further argues that the additional elements in claim 1 are sufficient to amount to significantly more than the judicial exception, and therefore traverse the 35 U.S.C. § 101 rejection. Examiner respectfully disagrees, and maintains that alone and in combination, the additional elements of an information processing apparatus, a controller, a non-transitory 
Applicant further argues that claim 1 does not recite an abstract idea because it recites an improvement to a computer system technology. These arguments, with respect to the rejection made under 35 USC § 101 have been fully considered, but have not been found persuasive. The alleged improvements that Applicant’s invention provides are business improvements to a business related process, and not improvements to a computer system technology itself (See MPEP § 2106.04(d)(1) and 2106.05(a) for examples and description of what is considered an improvement to a computer-functionality or an improvement to a technology). The computer components of claim 1 are generic and broadly recited, and the alleged improvements are not to the generic computer components themselves, but to the process being performed by the computer components. Examiner respectfully argues that claim 1 is not analogous to the MPEP descriptions and examples of improvements to computer-functionality or improvements to a technology, and that claim 1 is directed to an abstract idea.
Regarding Applicant’s argument starting on page 9 regarding claims 1, 7 and 8: These arguments, with respect to the rejection made under 35 USC § 103 have been fully considered, but have not been found persuasive. Applicant argues that Ellison fails to disclose performing matching between two vehicles in a case where failure to hand over the package is detected, and Examiner agrees. Ellison merely performs matching between two vehicles in order to deliver a package, while Pinney teaches matching between two vehicles in a case where failure to hand over the package is detected. By utilizing the system of Pinney, the invention of Ellison would be able to coordinate an exchange of packages between two vehicles triggered by an unexpected delivery failure occurring along the route of a vehicle. Therefore, Examiner maintains that Ellison in view 
Applicant further argues that Pinney teaches the “second vehicle” that is allegedly “matched” with the failed delivery vehicle is merely the user’s own vehicle. Examiner respectfully argues, however, that this claim limitation is rejected for being obvious over Ellison in view of Pinney. While Pinney teaches the two matched vehicles comprise one delivery vehicle and one user vehicle, Ellison teaches the two matched vehicles each being delivery vehicles. Ellison in view of Pinney teaches that the “second vehicle” can be either a delivery vehicle, as taught by Ellison, or a user vehicle, as taught by Pinney. Therefore Ellison in view of Pinney teaches that the “second vehicle” can be a delivery vehicle, which is not “the user’s own vehicle”.
Applicant further argues that modifying Ellison based on Pinney would result in allowing the user recipient to drive their own vehicle to a rendezvous location to receive the package, in response to a failed delivery attempt. Examiner would like to note, however, that when combining Ellison and Pinney to teach these limitations, the second vehicle is not limited to the vehicle of a user. This combination merely teaches that failure to hand over the package can trigger a second vehicle being matched to a first vehicle in order to fulfill a delivery. As described below in the cited paragraphs of Ellison, Ellison teaches that both the first and second vehicle may be delivery vehicles, and not user vehicles.
Applicant further argues that the cited art fails to teach the amended language, but Examiner respectfully disagrees. With respect to the amendment within the limitations ... the user has a third terminal that is different from the first and second terminals and is not a terminal of the first vehicle or the second vehicle..., Examiner maintains that this is taught by Wang in paragraph [0200] where customer devices 103 are described as separate from driver devices 132. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 8 recite the limitations perform matching, with the first vehicle, in a case where failure to hand over the package is detected, of a second vehicle that is different from the first vehicle, that is not a vehicle of the user. Specifically, the amended language that is not a vehicle of the user can be interpreted at least the following two ways: a) the first vehicle is not a vehicle of the user, or b) the second vehicle is not a vehicle of the user. For examination purposes, Examiner will interpret perform matching, with the first vehicle, in a case where failure to hand over the package is detected, of a second vehicle that is different from the first vehicle, that is not a vehicle of the user as perform matching, with the first vehicle, in a case where failure to hand over the package is detected, of a second vehicle that is different from the first vehicle and is not a vehicle of the user, which is in accordance with interpretation b) described above. Appropriate corrections required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1, 7, and 8 recites an apparatus including a controller, an information processing method, and a non-transitory computer readable medium storing a program for causing a computer to perform a process, respectively. All three independent claims recite means of performing: the process of detecting a package hand over failure of a first vehicle, and matching a second vehicle to the first vehicle based on certain conditions being met. Therefore, each is directed to one of the four statutory categories of invention: a machine, a process, and an article of manufacture, respectively.
The limitations ... detect failure to hand over a package by delivery of the package by a first vehicle in which the package that is scheduled to be delivered to a delivery destination is loaded; and perform matching, with the first vehicle, in a case where failure to hand over the package is detected, of a second vehicle that is different from the first vehicle, that is not a vehicle of the user, and for which a condition allowing reloading of the package from the first vehicle and a condition allowing delivery of the package to the delivery destination are established, where matching is performed on a basis of information about traveling of the first vehicle, information about the package, and information about traveling of the second vehicle ... the information about the traveling of the first vehicle includes first positional information obtained ... and transmitted ... every predetermined period of time, and the information about the traveling of the second vehicle includes second positional information obtained ... and transmitted ... every predetermined period of time, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of detecting a package hand over failure (“Certain Methods of Organizing Human Activity”; e.g., commercial interaction), and matching a second vehicle to the first vehicle based on certain conditions being met (“Certain Methods of Organizing Human Activity”; e.g., commercial interaction). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using an information processing apparatus (described in paragraphs [0030, 0034]), a controller (described in paragraph [0030]), a non-transitory computer readable medium (described in paragraph [0030]), a first terminal (described in paragraph [0033]), a second terminal (described in paragraph [0033]), a third terminal (described in paragraph [0033]), a first sensor (described in paragraph [0035]), and a second sensor (described in paragraph [0035]). The claimed devices are recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of an information processing apparatus, a controller, a non-transitory computer readable medium, terminals and sensors of a generic computerized environment do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely 
Claims 2-6 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-6 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of detecting a package hand over failure of a first vehicle, and matching a second vehicle to the first vehicle based on certain conditions being met. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” a method of detecting a package hand over failure of a first vehicle, and matching a second vehicle to the first vehicle based on certain conditions being met.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims 

Claim Rejections - 35 USC § 103
Claims 1-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison (U.S. Pub. No. 2016/0071056) in view of Pinney (U.S. Pub. No. 2009/0012802) and in further view of Wang (U.S. Pub. No. 2018/0012151).
Regarding the following claim 1, 7 and 8 limitations, Ellison, as shown, discloses the following limitations:
... the package that is scheduled to be delivered to a user who is to receive the package at a delivery destination ... and perform matching with the first vehicle ... of a second vehicle that is different from the first vehicle, that is not a vehicle of the user, and for which a condition allowing reloading of the package from the first vehicle and a condition allowing delivery of the package to the delivery destination are established, where matching is performed on a basis of information about traveling of the first vehicle, information about the package, and information about traveling of the second vehicle; [See [0084]; [0087-0088]; Ellison teaches coordinating optimization of the associated delivery routes of each of two or more delivery vehicles in an instance in which two or more delivery vehicles are needed to pick up one or more items at one of the one or more pick-up locations and deliver the one or more items to a customer (i.e. a user who is to receive the package at a delivery destination) at one of the one or more delivery locations (i.e. perform matching, with the first vehicle ... of a second vehicle that is different from the first vehicle, that is not a vehicle of the user). Ellison further teaches the optimization of the determination being based on existing item delivery constraints of the carrier/transporter system and each of the two or more delivery vehicles (i.e. information about the package) and for which a condition allowing reloading of the package from the first vehicle and a condition allowing delivery of the package to the delivery destination are established) (i.e. information about traveling of the first vehicle and information about traveling of the second vehicle).]
Ellison does not, however Pinney does, disclose the following limitations:
An information processing apparatus including a controller configured to: detect failure to hand over a package by delivery of the package by a first vehicle in which the package that is scheduled to be delivered to a delivery destination is loaded; [See [0046]; (Fig. 4, element 410); Pinney teaches a delivery person logging a failed delivery (i.e. detect failure to hand over a package by delivery of the package by a first vehicle in which the package that is scheduled to be delivered to a delivery destination is loaded) in a delivery system computer in the delivery vehicle 20 (i.e. An information processing apparatus including a controller), which delivers the information to the processing location/call center 34 via the communications device 25.]
... and perform matching, with the first vehicle, in a case where failure to hand over the package is detected, of a second vehicle that is different from the first vehicle; [See [0047]; (Fig. 4, elements 420, 430, 440); [0048]; [0045]; Pinney teaches that, in response to notification of a failed delivery attempt (i.e. in a case where failure to hand over the package is detected), the system of invention can provide the recipient with a current rendezvous location (i.e. perform matching, with the first vehicle), and once provided with the rendezvous information, the recipient can drive in the recipient's vehicle 22 (i.e. a second vehicle that is different from the first vehicle) to the rendezvous location for a handoff of the parcel. (Examiner’s Note: When combining Ellison and Pinney to teach these limitations, the second vehicle is not limited to the vehicle of a user. This combination merely teaches that failure to hand over the package can trigger a second vehicle being matched to a first vehicle in order to fulfill a delivery. As described above in the cited 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery coordination system of Ellison with the delivery failure detection and vehicle coordination system of Pinney. Both Ellison and Pinney teach matching two different vehicles to facilitate a delivery within a timeframe when a customer will be available to receive a package.  By utilizing the system of Pinney, the invention of Ellison would be able to coordinate an exchange of packages between two vehicles even after an unexpected delivery failure occurred along the route of a vehicle.  This would allow a delivery of Ellison to still be made within a desired timeframe, even if a delivery attempt was already made by a vehicle, which would increase the satisfaction of the customer as well as save fuel and labor costs of having to reattempt delivery the next day.
Ellison and Pinney do not, however Wang does, disclose the following limitations:
... wherein the first vehicle includes a first terminal, the second vehicle includes a second terminal, and the user has a third terminal that is different from the first and second terminals and is not a terminal of the first vehicle or the second vehicle; [See [0056]; (Fig. 1, elements 128, 130, 132); [0079]; [0094]; Wang teaches a plurality of driver devices 132 (i.e. the first vehicle includes a first terminal, the second vehicle includes a second terminal) and customer devices 130 (i.e. the user has a third terminal that is different from the first and second terminals and is not a terminal of the first vehicle or the second vehicle) in the form of mobile devices such as tablets or smartphones, or in-vehicle navigation systems.]
... the information about the traveling of the first vehicle includes first positional information obtained by a first sensor of the first vehicle, the information about the traveling of the second vehicle includes second positional information obtained by a second sensor of the second vehicle and transmitted by the second terminal to the controller every predetermined period of time. [See [0200]; [0103]; Wang teaches computer system 100 (i.e. the controller) automatically and periodically tracking a time-varying geographic location of driver devices 132, by retrieving driver location data from the driver devices.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery coordination system of Ellison with the customer and driver devices of Wang. It is common in the art for parties involved in a system to carry mobile devices capable of interfacing with the system in order to send/receive relevant information. It is further common and beneficial to track locations of parties via their mobile devices in order to assist in efficient planning and coordination of logistics. Ellison would benefit from access to this location tracking information in the form of fuel and time savings due to increased routing and logistical coordination efficiency.
Regarding the following claim 2 limitations, Ellison in view of Pinney and in further view of Wang, as shown above, disclose all claim 1 limitations. Ellison also discloses the following limitations:
The information processing apparatus according to claim 1, wherein the controller is configured to determine that the condition allowing reloading of the package from the first vehicle to the second vehicle is established, in a case where the second vehicle is scheduled to move through a location within a first predetermined range of any of locations on a route, between the delivery destination and a first travel destination that is a destination of the first vehicle, along which the first vehicle is scheduled to travel; [See [0084]; [0085]; [0087]; [0088]; Ellison teaches determining which vehicles will be used to deliver an item (i.e. package) based in part on available delivery vehicles, planned routes, and available meet times. Ellison further teaches optimizing this determination based on existing item delivery constraints of each of the two or more delivery vehicles and route/location border limits of each delivery route (i.e. in a case where the second vehicle is scheduled to move through a location within a first predetermined range of any of locations on a route, between the delivery destination and a first travel destination that is a destination of the first vehicle, along which the first vehicle is scheduled to travel).]
Regarding the following claim 3 limitations, Ellison in view of Pinney and in further view of Wang, as shown above, disclose all claim 1-2 limitations. Ellison also discloses the following limitations:
The information processing apparatus according to claim 2, wherein the controller is configured to determine that the condition allowing delivery of the package to the delivery destination by the second vehicle is established, in a case where the second vehicle is scheduled to move through a location within a second predetermined range of the delivery destination after moving through a location within the first predetermined range; [See [0084]; [0085]; [0087]; [0088]; Ellison teaches determining which vehicles will be used to deliver an item (i.e. package) based in part on available delivery vehicles, planned routes, and available meet points / pick-up times. Ellison further teaches optimizing this determination based on existing item delivery constraints of each of the two or more delivery vehicles and route/location border limits of each delivery route (i.e. in a case where the second vehicle is scheduled to move through a location within a first predetermined range of any of locations on a route, between the delivery destination and a first travel destination that is a destination of the first vehicle, along which the first vehicle is scheduled to travel).]
Regarding the following claim 4 limitations, Ellison in view of Pinney and in further view of Wang, as shown above, disclose all claim 1-2 limitations. Ellison also discloses the following limitations:
The information processing apparatus according to claim 2, wherein the controller is configured to: acquire information about a delivery period that is a period when delivery of the package by the second vehicle is desired by the user who is to receive the package at the delivery destination; [See [0089]; Ellison teaches a carrier system providing a customer (i.e. a user who is to receive the package at the delivery destination), via a user interface, one or more delivery windows.  Ellison further teaches the customer’s selection of one of the provided delivery windows being received by the carrier system (i.e. acquire information about a delivery period that is a period when delivery of the package by the second vehicle is desired).]
...determine, in a case where the information about the delivery period is acquired, that the condition allowing delivery of the package to the delivery destination by the second vehicle is established, in a case where the second vehicle is scheduled to move, in the delivery period, through a location within a second predetermined range of the delivery destination after moving through a location within the first predetermined range; [See [0084]; [0085]; [0088]; Ellison teaches determining which vehicles will be used to deliver an item (i.e. package) within a time window based in part on available delivery vehicles, planned routes, and available meet points / pick-up times (i.e. in a case where the second vehicle is scheduled to move, in the delivery period). Ellison further teaches optimizing this determination based on existing item delivery constraints of each of the two or more delivery vehicles and route/location border limits of each delivery route (i.e. move ... through a location within a second predetermined range of the delivery destination after moving through a location within the first predetermined range).]
Regarding the following claim 5 limitations, Ellison in view of Pinney and in further view of Wang, as shown above, disclose all claim 1-2 limitations. Ellison also discloses the following limitations:
The information processing apparatus according to claim 2, wherein the controller is configured to: set a hand-over location where the package is reloaded from the first vehicle to the second vehicle, within the first predetermined range of any of locations on the route, between the delivery destination and the first travel destination, along which the first vehicle is scheduled to travel; [See [0084]; [0088]; [0085]; As described above, Ellison teaches determining which vehicles will be used to deliver an item within a time window based in part on available delivery vehicles, within the first predetermined range of any of locations on the route, between the delivery destination and the first travel destination, along which the first vehicle is scheduled to travel). Ellison further teaches determining a meet-up point (i.e. a hand-over location where the package is reloaded from the first vehicle to the second vehicle) based on the vehicles selected using the criteria listed above.]
... transmit information about the hand-over location to the first terminal of the first vehicle and the second terminal of the second vehicle; [See [0055]; [0084]; (Fig. 3); Ellison teaches the carrier/transporter computing entity 100 dynamically inserting meet-up points (i.e. transmit information about the hand-over location) into the planned routes of one or more available vehicles, and display this information via a user computing entity 110 (i.e. the first vehicle and a terminal corresponding to the second vehicle) in order to coordinate transfers of items from one vehicle to another.]

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ellison (U.S. Pub. No. 2016/0071056) in view of Pinney (U.S. Pub. No. 2009/0012802) in further view of Wang (U.S. Pub. No. 2018/0012151) and in yet further view of Rademaker (U.S. Pub. No. 2012/0173448).
Regarding the following claim 6 limitations, Ellison and Pinney, as shown above, disclose all claim 1 limitations. Ellison also discloses the following limitations:
The information processing apparatus according to claim 1, wherein the controller is configured to: provide information about each of a plurality of the second vehicles to the third terminal of the user ... in a case where there are a plurality of the second vehicles for which the condition allowing reloading of the package from the first vehicle and the condition allowing delivery of the package to the delivery destination are established; [See [0055]; [0084]; [0087-0088]; (Fig. 1); Ellison teaches determining available vehicles (i.e. a plurality of the second vehicles) which meet a certain set of criteria allowing them to be used, in coordination with a different vehicle, to facilitate the delivery of an item. Ellison further teaches the carrier/transporter computing entity 100 communicating the delivery route, meet-up points, and meet-up times of each of one or more available vehicles (i.e. each of a plurality of the second vehicles) to a user computing entity 110 (i.e. a terminal corresponding to a user).]
... and perform matching between the first vehicle and the one second vehicle; [See [0087]; [0088]; Ellison teaches selecting a vehicle, in coordination with a different vehicle, to facilitate the delivery of an item.]
Ellison and Pinney do not, however Rademaker does, disclose the following limitations:
... a terminal corresponding to a user who is to receive the package at the delivery destination; [See [0065-0067]; (Fig. 7); Rademaker teaches presenting a receiver (i.e. a user who is to receive the package at the delivery destination), via a client device 602 (i.e. a terminal), different delivery custodian options information (i.e. provide information about each of a plurality of the second vehicles).]
... acquire, from the third terminal of the user, information about one second vehicle selected by the user from the plurality of the second vehicles; [See [0066]; [0069]; (Fig. 7); Rademaker teaches a receiver (i.e. the user) submitting, via a client device 602 (i.e. from the terminal corresponding to the user), a selection of a delivery custodian option (i.e. information about one second vehicle selected by the user from the plurality of the second vehicles), which is received by the delivery handoff system 202.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery coordination system of Ellison with the custodian 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628

/SHANNON S CAMPBELL/               Supervisory Patent Examiner, Art Unit 3628